Citation Nr: 1419485	
Decision Date: 05/01/14    Archive Date: 05/16/14

DOCKET NO.  09-21 867	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, Delaware


THE ISSUES

1. Entitlement to an initial rating in excess of 10 percent for residuals of right wrist strain/sprain.

2. Entitlement to an initial rating in excess of 10 percent for residuals of left wrist strain/sprain.


REPRESENTATION

Appellant represented by:	Delaware Commission of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Anthony Flamini, Counsel


INTRODUCTION

The Veteran served on active duty from October 1987 to October 2007.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.  During the pendency of this appeal, the Veteran's claim was transferred to the RO in Wilmington, Delaware.

In April 2013, the Veteran provided testimony at a Board hearing before the undersigned Veterans Law Judge. A copy of the resulting transcript has been associated with the claims file.

These matters were previously before the Board in July 2013, at which time the Board remanded the claims for additional development.  The claims, which were each rated as noncompensable at the time of the Board's previous remand, were each increased to 10 percent disabling effective November 1, 2007, in a November 2013 rating decision.  As this was only a partial grant of benefits for each claim, they remain on appeal.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

These matters were previously before the Board in July 2013, at which time the Board remanded the claims in order to provide the Veteran with a VA examination to determine the full nature and extent of the service-connected disabilities at issue.  Specifically, the Board emphasized that during the pendency of the appeal the Veteran submitted evidence demonstrating the presence of left and right wrist/hand vascular and/or neurological symptoms, including a possible diagnosis of Raynaud's disease.  Noting that Raynaud's disease is a disability of the arteries and veins rated under 38 C.F.R. § 4.104 , Diagnostic Code 7117, the Board indicated that it was unclear whether there were vascular and/or neurological components, including Raynaud's disease, of the Veteran's service-connected residuals of right and/or left wrist sprain/strain at issue on appeal. 

As such, the Board's July 2013 Remand explicitly requested that the VA examiner opine as to whether it was at least as likely as not that any right and/or left wrist/hand neurological or vascular disability identified (to include Raynaud's disease) was a manifestation of, proximately due to, or chronically aggravated by, the Veteran's service-connected residuals of right and left wrist strain/sprain.

Pursuant to the Board's July 2013 Remand instructions, the Veteran was provided with a VA examination in September 2013.  In the "Wrist Conditions" portion of the examination, the examiner diagnosed the Veteran as having bilateral wrist strain which was at least as likely as not related to the joint problems noted in the Veteran's service treatment records.  On the Peripheral Nerves Conditions portion of the examination, the examiner indicated that the Veteran did not exhibit symptoms attributable to any peripheral nerve conditions, as nerve conduction studies did not show evidence of carpal tunnel syndrome or peripheral neuropathy.  However, the examiner noted that the Veteran's bilateral hand symptomatology "may" be related to Raynaud's phenomena.

Most significantly, in the Artery and Veins Conditions portion of the examination, the examiner indicated that the Veteran had a vascular disease, diagnosed as possible Raynaud's phenomena, and acknowledged that the Veteran experienced color changes in his fingers during cold weather since 2005.  The examiner clarified that the Veteran had Raynaud's syndrome manifested by characteristic attacks of less than one per week.  Curiously, at the end of the Artery and Veins Conditions portion of the examination, the examiner indicated that there was "NO EVIDENCE OF THE CLAIMED RAYNAUD'S PHENOMENON."  Furthermore, the examiner did not provide an opinion as to the likely etiology of the Raynaud's syndrome identified earlier in the examination report, as explicitly requested in the Board's July 2013 Remand instructions.  

A remand by the Board confers on a claimant, as a matter of law, the right to compliance with the remand orders and provides that the Secretary of VA has a concomitant duty to ensure compliance with the terms of the remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Furthermore, once VA undertakes the effort to provide an examination, it must provide an adequate one or, at a minimum, notify the veteran why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  In order to satisfy VA's duty to assist, the Board finds that a remand is warranted in order to obtain an addendum opinion with respect to the Veteran's diagnosed Reynaud's syndrome.  38 U.S.C.A. §§ 5103A, 5107(a) (West 2002); 38 C.F.R. § 3.159 (2013).  As the Board finds that the September 2013 VA examination report is inadequate for purposes of determining the likely etiology of the Veteran's diagnosed Raynaud's syndrome, to include whether it was a manifestation of, proximately due to, or chronically aggravated by the Veteran's service-connected residuals of right and left wrist strain/sprain, the Board finds that the claims must be remanded to obtain a supplemental VA opinion.

Accordingly, the case is REMANDED for the following action:

1. Arrange for the examiner who performed the "Artery and Veins Conditions" portion September 2013 VA examination, or any other available specialist, to review the complete file and provide the opinion requested below.  The claims file must be made available to the examiner for review.

If the examiner who performed the September 2013 VA examination is available, then that examiner is asked to provide a clear opinion as to whether it is at least as likely as not that the Veteran's diagnosed Raynaud's disease is a manifestation of, proximately due to, or chronically aggravated by his service-connected residuals of right and left wrist strain/sprain.

In this regard, the examiner is advised that lay evidence of the onset and/or presence of symptoms after service, if credible, is competent evidence, regardless of the lack of contemporaneous medical evidence.

If the September 2013 VA examiner is not available, arrange for any other available specialist to review the complete file and provide an opinion as to whether it is at least as likely as not that the Veteran's diagnosed Raynaud's disease is a manifestation of, proximately due to, or chronically aggravated by his service-connected residuals of right and left wrist strain/sprain.  If any aggravation is found, an opinion also is needed as to the level of disability prior to the aggravation and the current level of disability so that the amount due to aggravation can be established.  Rationale should be provided for the opinion(s) offered.  

If the examiner cannot provide an opinion without resort to mere speculation, the examiner should explain if the reason that the opinion cannot be provided is because the limits of medical knowledge has been exhausted or, instead, because further information to assist in making this determination (e.g., additional records and/or diagnostic studies) is needed, or other procurable and assembled data is required.  If additional evidence is identified by the examiner, attempt to obtain that evidence, and obtain another medical opinion if necessary.

2.  The RO must notify the Veteran that it is his responsibility to report for any scheduled VA examination and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims. 38 C.F.R. §§ 3.158, 3.655 (2013).  In the event that the Veteran does not report for the scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.  Copies of all documentation notifying the Veteran of the scheduled VA examination must be placed in the Veteran's claims file.

3.  After the development requested above is completed to the extent possible, readjudicate the claims on appeal.  If any benefit sought remains denied, then furnish the Veteran and his representative a supplemental statement of the case and afford the appropriate period to respond before returning the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



